IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. Criminal No. 19-342

MAKSIM V. YAKUBETS

a/k/a
a/k/a
a/k/a
a/k/a
a/k/a

a/k/a
a/k/a
a/k/a
a/k/a
a/k/a
a/k/a
a/k/a
a/k/a
a/k/a
a/k/a

)
)
)
)
)
)
)
)
:
IGOR TURASHEV )
)
)
)
)
)
)
)
)
)
)

Aqua
Aquamo
Carlos
Shluhnet
388888

Igor Tueashev
Enki
Parasurama
Nintutu
Vzalupkin
Vasya Zaluplin
Diananbeauty
domain.access
Tigrr

Tigrruz

MOTION TO UNSEAL
INDICTMENT AND ARREST WARRANTS

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Shardul S. Desai, Assistant

United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue an Order unsealing the

Indictment returned in this case and the Arrest Warrants issued pursuant to said indictment. In

further support of this Motion, the United States avers as follows:

L. On November 12, 2019, an indictment was returned by the grand jury

charging the above-named defendants with violating Title 18, United States Code, Sections 371,

1349, 1344, 1343, 1030(a)(5). Arrest Warrants were issued pursuant to said indictment.
2. On November 12, 2019, this Court issued an Order sealing the aforesaid
Indictment and Arrest Warrants, together with the Motion to Seal, until further Order of Court.

3. As part of the efforts to apprehend the defendants, the United States intends
to take certain actions that requires the Indictment and arrest warrants to be unsealed on the
morning of December 5, 2019.

4, Based upon the foregoing, the United States believes and therefore avers
that it is in the interest of justice that the Indictment returned in this case and Arrest Warrants
issued thereby, now be unsealed on December 5, 2019.

WHEREFORE, the United States of America respectfully requests that this Court
issue an Order unsealing the Indictment returned in this case and the Arrest Warrants issued

pursuant to the indictment.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

By: A hac 4 Lo deg
Shardul S. Desai
Assistant U.S. Attorney
DC ID No. 990299

 
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. Criminal No. 19-342
MAKSIM V. YAKUBETS
a/k/a Aqua
a/k/a Aquamo
a/k/a Carlos
a/k/a Shluhnet
a/k/a 388888
IGOR TURASHEV
a/k/a Igor Tueashev
a/k/a Enki
a/k/a Parasurama
a/k/a © Nintutu
a/k/a WV zalupkin
a/k/a Vasya Zaluplin
a/k/a Diananbeauty
a/k/a domain.access
a/k/a Tigrr
a/k/a Tigrruz

eee eee eee ee ee ee

ORDER

AND NOW, to wit, this 5" day of December, 2019, upon consideration of the
Motion to Unseal indictment and Arrest Warrants, heretofore filed by the United States of
America, it is hereby ORDERED that said Motion is GRANTED.

IT IS FURTHER ORDERED that the Indictment returned in this case and the

Arrest Warrants issued pursuant to said Indictment are hereby UNSEALED.

Since a? bbnt JARRE .

f lbffurk (2A AL_-
THE HQNORABLE CATHY BISSON
UNITED STATES DISTRICT JUDGE

 

cc: United States Attorney
